IN THE
                          TENTH COURT OF APPEALS




                                  No. 10-16-00223-CR

                     IN RE AUGUSTINE CANTU JIMENEZ



                                 Original Proceeding


                           MEMORANDUM OPINION


       Augustine Cantu Jimenez’s petition for writ of mandamus was filed on July 5,

2016. In his petition, Jimenez complained about the trial court’s failure to rule on a

motion, specifically “Defendant’s Motion to View State’s Exhibits One, Two and Three.”

Since the filing of the petition, the trial court has denied Jimenez’s motion.

       Accordingly, Jimenez’s petition for writ of mandamus is dismissed as moot.




                                          TOM GRAY
                                          Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed as moot
Opinion delivered and filed August 10, 2016
Do not publish
[OT06]




In re Jimenez                                 Page 2